Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/10/2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/13/2021. New grounds of rejections necessitated by amendments are discussed below.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, claim 11 recites “a light receiver” in line 3. Since a “light receiver” is established in claim 1, it is unclear if the light receiver of claim 11 is the same or different from the light receiver of claim 1. Claims 12-19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 14, claim 14 recites “a light receiver” in line 3. Since a “light receiver” is established in claims 1 and 11, it is unclear if the light receiver of claim 14 is the same or different from the light receiver of claim 1 or 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 20140178251 A1, hereinafter “Yamada 2014”).
Regarding claim 1, Yamada 2014 teaches a sample measurement device comprising: 
capable of penetrating through a plug body that closes a sample container (paragraph [0054]) and of aspirating and discharging a sample housed in the sample container (paragraph [0039]), and that dispenses the sample into a disposable container from the sample container through the nozzle (paragraph [0054]); 
a first cleaning mechanism (48) located above a sample aspiration position (Fig. 4 shows a piercer cleaning part 48 above a sample aspiration position) where the nozzle aspirates the sample in the sample container; 
a second cleaning mechanism (49) that comprises a cleaning tank (paragraph [0038] teaches “aspiration tube path 49a”, which is interpreted as a cleaning tank) and cleans the nozzle (paragraph [0038]); and 
a first measurement section (14) that is capable of performing measurement for an immunological test of the sample dispensed by the dispensing mechanism (paragraphs [0033] and [0044] teach performing optical measurement on a specimen, by illuminating with light a measurement specimen prepared by adding a reagent to plasma being a sample; paragraph [0120], “immunoanalyzer”);
the first cleaning mechanism comprises a vertically penetrating passage (48a; paragraph [0037]) and cleans the nozzle while the nozzle is passing through the passage (paragraphs [0037]-[0038]), and
 the first measurement section comprises a light receiver (paragraph [0044], “detection part 14” inherently comprises a light receiver, since the detection part performs optical measurement to detect optical measurement) capable of measuring chemiluminescence based on a test substance contained in the sample (paragraphs [0033] and [0044] teach performing optical measurement on a specimen, by illuminating with light a measurement specimen prepared by adding a reagent to plasma being a sample).
Note that the functional recitations that describe the nozzle, dispensing mechanism, first cleaning mechanism, second cleaning mechanism, and first measurement section are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114.
Note that the plug body, sample container and disposable container are not positively recited structurally and are interpreted as intended uses of the device. 
Regarding claim 2, Yamada 2014 teaches all of the elements of the current invention as stated above. Yamada 2014 further teaches wherein the second cleaning mechanism cleans at least portions of inner and outer peripheral surfaces of the nozzle, with a cleaning liquid (paragraphs [0038] and paragraph [0060]).
Regarding claim 3, Yamada 2014 teaches all of the elements of the current invention as stated above. Yamada 2014 further teaches wherein the second cleaning mechanism comprises: 
the cleaning tank (Fig. 2, element 49) including an injection port (paragraph [0038] inherently teaches an injection port, because the piercer cleaning part 49 discharges and aspirates cleaning liquid, which requires an injection port) and an opening opened upwardly (Fig. 2, element 49a and paragraph [0038] teaches an opening where a piercer is inserted); 
that causes a cleaning liquid to flow into the nozzle (paragraph [0060] teaches the syringe unit 74 supplies cleaning liquid to the piercer 5b); and 
a second pump (inherently included because paragraph [0038] discloses a cleaning liquid is discharged and aspirated by the piercer cleaning part 49, which would utilize a pump) that causes the cleaning liquid to flow into the injection port, and 
in a state where the nozzle is inserted into the cleaning tank through the opening, the second cleaning mechanism is capable of driving the first pump to cause the cleaning liquid to flow into the nozzle, and driving the second pump to cause the cleaning liquid to flow into the cleaning tank from the injection port.
Note that the functional recitations that describe the first pump and second pump are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114. 
Regarding claim 4, Yamada 2014 teaches all of the elements of the current invention as stated above. Yamada 2014 further teaches wherein the second cleaning mechanism is capable of cleaning the inner peripheral surface of the nozzle by causing the cleaning liquid to flow into the nozzle at a predetermined rate to generate a turbulent flow inside the nozzle (paragraphs [0038] and [0060]).
Note that the functional recitations that describe the second cleaning mechanism are interpreted as an intended use of the claimed device and are given patentable weight to the 
Regarding claim 5, Yamada 2014 teaches all of the elements of the current invention as stated above. Yamada further teaches wherein the second cleaning mechanism is capable of cleaning the nozzle on a sample-by-sample basis (paragraph [0076]).
Regarding claim 6, Yamada 2014 teaches all of the elements of the current invention as stated above. Note that the disposable container is interpreted as a functional limitation of the device since it is not positively recited structurally.
However, if the disposable container was positively recited as a structure of the claimed device, Yamada 2014 further teaches a disposable container (Fig. 2, element 150) that is capable of being replaced on a sample-by-sample basis (any container can be replaced on a sample-by-sample basis at any time; paragraph [0046] teaches discarding and replacing cuvettes 150).
Regarding claim 7, Yamada 2014 teaches all of the elements of the current invention as stated above. Note that the measurement performed by the first measurement section is interpreted as a functional limitation of the device. 
Yamada 2014 further teaches the sample measurement device is capable of performing measurement, wherein the measurement for the immunological test is measurement using antigen-antibody reaction (paragraphs [0033] and [0044] teach performing optical measurement on a specimen, by illuminating with light a measurement specimen prepared by adding a reagent to plasma being a sample; paragraphs [0033] and [0120] teach “immunonephelometry” and “immunoanalyzer”, which comprises antigen-antibody reactions).

Regarding claim 9, Yamada 2014 teaches all of the elements of the current invention as stated above. Yamada 2014 further teaches wherein the first measurement section includes the light receiver (paragraph [0044], “detection part 14” inherently comprises a light receiver, since the detection part performs optical measurement to detect optical measurement) capable of photon counting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 as applied to claims 9 above, and further in view of Carey et al. (US 20020085959 A1, hereinafter “Carey”).
Regarding claim 10, Yamada 2014 teaches all of the elements of the current invention as stated above. While Yamada 2014 teach a detection part (paragraph [0044]), Yamada 2014 fails to explicitly teach the first measurement section includes a photomultiplier tube.
Carey teaches an analyzer for automated immunoassay testing (abstract) comprising disposable cuvettes (paragraph [0014]) comprising test samples and a measurement section that measures chemiluminescence (paragraph [0191]) based on a test substance contained in the test samples. Carey teaches a photomultiplier tube to count photons to measure chemiluminescence (paragraph [0191]).
Since Carey teaches analyzing liquids with reagents (abstract), similar to Yamada 2014 (paragraph [0009]), it would have been obvious to one of ordinary skill in the art before the .

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 as applied to claim 1 above, and further in view of Ogura (JP 2001013151 A).
Regarding claim 11, Yamada 2014 teaches all of the elements of the current invention as stated above. While Yamada 2014 teaches analyzing a sample using a coagulation method, a synthetic substrate method, immunonephelometry, and an agglutination method (paragraph [0033]) and that the device can be used for laboratory tests such as a biochemical analyzer, immunoanalyzer, blood cell counter, and urine analyzer (paragraph [0120]), Yamada 2014 fails to teach the sample measurement device further comprising: a second measurement section that comprises a light receiver to measure the sample.
Ogura teaches a sample measurement device (abstract; Fig. 1) for biochemical inspection and immune serum inspection and blood coagulation inspection capable of executing power saving of inspection (abstract). Ogura teaches clinical laboratory tests for blood coagulation, biochemical test, and immunological tests are conducted normally (paragraph [0002]), which creates the need for rapid and efficient measurement devices (paragraph [0005]), which can save labor and provide a compact measurement device. Ogura 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 to incorporate the teachings of Ogura to provide a second measurement section. Doing so would utilize well-known automatic analyzers structures with multiple measurement sections that would have a reasonable expectation of successfully improving efficiency and throughput of analysis.
Regarding claim 12, Yamada 2014 in view of Ogura teach all of the elements of the current invention as stated above. Yamada 2014 in view of Ogura further teach wherein the second measurement section performs measurement for a test different from an immunological test (as stated above for claim 11; Ogura, paragraphs [0008] and [0011]).
Regarding claim 13, Yamada 2014 in view of Ogura teach all of the elements of the current invention as stated above. Yamada 2014 in view of Ogura further teach wherein the second measurement section performs measurement for a blood coagulation test or a biochemical test (as stated above for claim 11; Ogura, paragraphs [0008] and [0011]).
Regarding claim 14, Yamada 2014 in view of Ogura teach all of the elements of the current invention as stated above. Yamada 2014 in view of Ogura fail to teach wherein the 
Ogura teaches the second measurement section (Fig. 1, element 1; paragraph [0011], “1st test/inspection mechanism”) is equipped with an optical system (4) to detect light (paragraph [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yamada 2014 in view of Ogura to incorporate the teachings of Ogura to provide the second measurement section to include a light source section and a light receiver. Doing so would utilize well-known devices to analyze blood coagulation that would have a reasonable expectation of successfully analyzing and providing reliable measurements.
Regarding claim 15, Yamada 2014 in view of Ogura teach all of the elements of the current invention as stated above. Yamada 2014 in view of Ogura fail to explicitly teach wherein the dispensing mechanism is positioned closer to the second measurement section than to the first measurement section.
Ogura teaches dispensing mechanisms (13, 32) that are positioned closer to the second measurement section (1) and sample table (30) than to the first measurement section (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yamada 2014 in view of Ogura to provide the dispensing mechanism positioned closer to the second measurement section than 
Regarding claim 16, Yamada 2014 in view of Ogura teach all of the elements of the current invention as stated above. Yamada 2014 in view of Ogura teach wherein the dispensing mechanism (Yamada 2014, Fig. 2 and 4, element 5) is capable of dispensing the sample fed to the first measurement section from the sample container, and dispensing the sample fed to the second measurement section from the sample container.
Note that the functional recitations that describe the dispensing mechanism are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114. 
Regarding claim 17, Yamada 2014 in view of Ogura teach all of the elements of the current invention as stated above. Yamada 2014 in view of Ogura fail to explicitly teach the device further comprising: a first measurement unit in which the first measurement section is positioned; and a second measurement unit in which the second measurement section is positioned, wherein the dispensing mechanism is positioned in the second measurement unit.
Ogura teaches the device comprising a first measurement unit (interpreted as the area in Fig. 1 comprising element 2) in which a first measurement section is positioned (Fig. 1, element 2; paragraphs [0008] and [0011]); and a second measurement unit (interpreted as the area in Fig. 1 comprising elements 1 and 13) in which a second measurement section (Fig. 1, element 1; paragraphs [0008] and [0011]) is positioned, wherein a dispensing mechanism (13) is positioned in the second measurement unit.
.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 in view of Ogura as applied to claim 17 above, and further in view of Shibata et al. (US 20100108101 A1, hereinafter “Shibata”).
Regarding claim 18, Yamada 2014 in view of Ogura teach all of the elements of the current invention as stated above. Yamada 2014 teaches the device further comprising: a first transfer mechanism (Fig. 2, element 18) that comprises a first transfer path (paragraph [0046] teaches catcher unit 18 transports cuvette 150 from reaction part 13 to detection part 14; the “first transfer path” is interpreted as the path from the reaction part to the detection part) to transfer the disposable container that contains the sample dispensed by the dispensing mechanism, to the first measurement unit along the first transfer path (paragraph [0046] teaches catcher unit 18 transports cuvette 150 from reaction part 13 to detection part 14). While Yamada 2014 in view of Ogura teaches transfer mechanisms (Yamada, Fig. 2, elements 16, 17, 18; Ogura, Fig. 1, elements 20, 30, and 31), Yamada 2014 in view of Ogura fail to  the device further comprising: a second transfer mechanism that comprises a second transfer path to transfer the disposable container that contains the sample dispensed by the dispensing mechanism, to the second measurement section along the second transfer path.
Shibata teaches a sample measurement device (Fig. 4) comprising a first measurement unit (2) and second measurement unit (3) wherein blood coagulation and immunoanalyzers are known (paragraph [0002]). Shibata teaches the device further comprising a first transfer mechanism (elements 43 and 25a) for transferring a container (Fig. 2, element T), to the first measurement unit along a first transfer path (interpreted as a path along element 43 and from element 43 into element 25); and a second transfer mechanism (elements 43 and 35a) that transfers the container, to the second measurement section along a second transfer path (interpreted as a path along element 43 and from element 43 to element 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 in view of Ogura to incorporate the teachings of Shibata to provide the device further comprising: a second transfer mechanism that comprises a second transfer path capable of transferring the disposable container to the second measurement section along the second transfer path. Doing so would utilize well known structures of automated analyzers for transferring containers between different measurement units that would have a reasonable expectation of successfully improving automation, efficiency, and throughput of analysis.
Note that the functional recitations that describe the first transfer mechanism and the second transfer mechanism are interpreted as an intended use of the claimed device and are 
Regarding claim 19, Yamada 2014 in view of Ogura and Shibata teach all of the elements of the current invention as stated above. Yamada 2014 in view of Ogura and Shibata fail to explicitly teach wherein the first and second transfer paths include at least a common transfer path.
Shibata teaches the device further comprising a first transfer mechanism (elements 43 and 25a) for transferring a container (Fig. 2, element T), to the first measurement unit along a first transfer path (interpreted as a path along element 43 and from element 43 into element 25); and a second transfer mechanism (elements 43 and 35a) that transfers the container, to the second measurement section along a second transfer path (interpreted as a path along element 43 and from element 43 to element 35). Shibata teaches wherein the first and second transfer paths include at least a common transfer path (the first and second transfer paths include a common transfer path of 43 in Fig. 4 of Shibata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 in view of Ogura and Shibata to further incorporate the teachings of Shibata to provide wherein the first and second transfer paths include at least a common transfer path. Doing so would utilize well known structures of automated analyzers for transferring containers between different measurement units that would have a reasonable expectation of successfully improving automation, efficiency, and throughput of analysis.

Response to Arguments
Applicant’s arguments, see pages 11-15, filed 09/10/21, with respect to the rejections of claims 1-19 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Yamada et al. (US 20140178251 A1) as delineated above.
Applicant’s arguments, see pages 8-9, regarding claim interpretation under 35 U.S.C. 112(f), have been fully considered and are persuasive.  Therefore, the 112(f) interpretations of claims 1, 2, 11, and 18 are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/			/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798